Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s cancellation of Claim 25 renders the prior rejection of Claim 25 under 35 U.S.C. 112 moot and is therefore withdrawn.
2.	Applicant’s arguments, see page 10, line 8, filed 28 October 2021, with respect to the rejection of Claims 1-14, 16-22, and 24 under 35 U.S.C. 103 as being unpatentable over Inabe et al. (Japanese Patent Publication No. 2015-081932 A), hereinafter Inabe, and in view of Kim et al. (Republic of Korea Patent Publication No. KR 2016-0103278 A), hereinafter Kim, and Claims 15 and 23 under 35 U.S.C. 103 as being unpatentable over Inabe, and in further view of Kim, and further in view of Kitamura et al. (Japanese Patent Publication No. JP 2012-155231 A), hereinafter Kitamura, have been fully considered but they are not persuasive. Examiner in the prior rejection stated:

While Inabe teaches (Paragraphs [0012-0050]) the mass ratio of the yellow pigment to the orange pigment in the coloring composition being yellow pigment/orange pigment=0.5/1.0, a ratio of greater than 0.5/1.0 an be arrived at through routine optimization, as a person having ordinary skill in the art would recognize the varying the relative amounts of red, orange, and yellow pigments would be useful in achieving coloring compositions having different colors. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A).

Examiner acknowledges that the Applicant’s amended claimed range of the ratio of yellow to orange pigment of 0.8181/1.0 to 1.1/1.0 is not specifically disclosed by Inabe. Yet, despite this, the prior argument above regarding adjusting the pigment ratios being obvious as a consequence of routine optimization still stands. Thus, the rejection of record is maintained 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
4.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-14, 16-22, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Inabe et al. (Japanese Patent Publication No. 2015-081932 A), hereinafter Inabe, and in view of Kim et al. (Republic of Korea Patent Publication No. KR 2016-0103278 A, priority date: Feb 24, 2015), hereinafter Kim.
9.	Regarding Claims 1-14, 16-22, 24, and 26-28, Inabe teaches (Paragraphs [0007-0011]) a coloring composition, therein referred to as a red photosensitive resin composition. Inabe teaches (Paragraphs [0012-0050]) a pigment. Inabe teaches (Paragraphs [0138-0149]) a resin. Inabe teaches (Paragraphs [0062-0078]) a curable compound, therein referred to as a polymerizable compound. Inabe teaches (Paragraphs [0012-0050]) the pigment includes a red pigment, a yellow pigment, and an orange pigment. Inabe teaches (Paragraphs [0012-0050]) the total amount of the red pigment, the orange pigment, and the yellow pigment in the total mass of the pigment being 80% to 100% by mass. Inabe teaches (Paragraphs [0012-0050]) the mass ratio of the orange pigment to the red pigment in the coloring composition being orange pigment/red pigment=1.0 to 2.0/1.0. Inabe teaches (Paragraphs [0012-0050]) the mass ratio of the yellow pigment to the orange pigment in the coloring composition being yellow pigment/orange pigment=0.5/1.0. Therein, Inabe teaches 100 parts of orange pigment per 100 parts of red pigment and 50 parts of yellow pigment per 100 parts of red pigment. Thus, the mass ratio of the yellow pigment to the orange pigment in the coloring composition being yellow pigment/orange pigment=0.5/1.0. Inabe teaches (Paragraphs [0012-0050]) the red pigment being a diketopyrrolopyrrole compound. Inabe teaches (Paragraphs [0012-0050]) the red pigment being a Color Index Pigment Red 254. Inabe teaches (Paragraphs [0012-0050]) the orange pigment being a diketopyrrolopyrrole compound. Inabe teaches (Paragraphs [0012-0050]) the orange pigment being a Color Index Pigment Orange 71. Inabe teaches (Paragraphs [0012-0050]) the yellow pigment being a isoindoline compound. Inabe teaches (Paragraphs [0012-0050]) the yellow pigment being a Color Index Pigment Yellow 139. Inabe teaches (Paragraphs [0012-0050]) the red pigment being Color Index Pigment Red 254, the orange pigment being Color Index Pigment Orange 71, and the yellow pigment being Color Index Pigment Yellow 139. Inabe teaches (Paragraphs [0062-0078]) the curable compound including a compound having 3 or more ethylenically unsaturated bond groups. Inabe teaches (Paragraphs [0062-0078]) the curable compound having 3 or more ethylenically unsaturated bond groups further has an alkyleneoxy group. Inabe teaches (Paragraphs [0062-0078]) the curable compound including a compound having ethylenically unsaturated bond groups, the compound having ethylenically unsaturated bond groups includes a compound having 3 or more ethylenically unsaturated bond groups, and the content of the compound including having 3 or more ethylenically unsaturated bond groups being 60% by mass or more with respect to the content of the compound having ethylenically unsaturated bond groups. Inabe teaches (Paragraphs [0180]) the coloring composition further comprising an ultraviolet absorber. Inabe teaches (Paragraphs [0051-0061 and 0174-0180]) the coloring composition further comprising a photopolymerization initiator, an ultraviolet absorber and a surfactant. Inabe teaches (Paragraphs [0184]) a cured film obtained from the coloring composition. Inabe teaches (Paragraphs [0184-0191]) a color filter comprising the cured film obtained from the coloring composition. Inabe teaches (Paragraphs [0184]) a solid-state imaging element comprising the color filter comprising the cured film obtained from the coloring composition. Inabe teaches (Paragraphs [0184]) an image display device comprising the color filter comprising the cured film obtained from the coloring composition. Inabe teaches (Paragraphs [0012-0050]) the mass ratio of the orange pigment to the red pigment in the coloring composition being 1.1 to 1.9/1.0. Inabe teaches (Paragraphs [0012-0050]) the total amount of the red pigment, the orange pigment, and the yellow pigment in the total mass of the pigment being 90% to 100% by mass. Inabe teaches (Paragraphs [0012-0050]) the mass ratio of the yellow pigment to the orange pigment in the coloring composition being yellow pigment/orange pigment being more than 0.5/1.0. While Inabe teaches (Paragraphs [0012-0050]) the mass ratio of the yellow pigment to the orange pigment in the coloring composition being yellow pigment/orange pigment=0.5/1.0, a ratio of greater than 0.5/1.0 an be arrived at through routine optimization, as a person having ordinary skill in the art would recognize the varying the relative amounts of red, orange, and yellow pigments would be useful in achieving coloring compositions having different colors. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A). Inabe teaches (Paragraphs [0062-0078]) the curable compound includes a compound having ethylenically unsaturated bond groups and an acid group. Inabe teaches (Paragraph [0022]) Color Index Pigment Orange 38.
10.	Inabe, however, fails to teach the mass ratio of the yellow pigment to the red pigment in the coloring composition is orange pigment/red pigment=1.0 to 2.0/1.0. On the other hand, Inabe does teach (Paragraphs [0012-0050]) the mass ratio of the yellow pigment to the red pigment in the coloring composition is orange pigment/red pigment=0.1 to 0.5/1.0. Furthermore, Inabe fails to teach the coloring composition according to claim 1, wherein the mass ratio of the yellow pigment to the red pigment in the coloring composition is 1.1 to 1.9/1.0. Furthermore, Inabe fails to teach the mass ratio of the yellow pigment to the red pigment and the mass ratio of the orange pigment to the red pigment in the coloring composition are 1.1 to 1.9/1.0 and 1.1 to 1.9/1.0, respectively. Even further, Inabe fails to teach the red pigment being Color Index Pigment Red 254, the orange pigment being Color Index Pigment Orange 71, and the yellow pigment being Color Index Pigment Yellow 139, and the mass ratio of the yellow pigment to the red pigment and the mass ratio of the orange pigment to the red pigment in the coloring composition are 1.1 to 1.9/1.0 and 1.1 to 1.9/1.0, respectively. While Inabe teaches (Paragraph [0075]) trimethylolpropane triacrylate, Inabe fails to explicitly teach the curable compound including trimethylolpropane ethyleneoxy-modified tri(meth)acrylate.

11.	Kim teaches (Paragraphs [0017-0022]) a coloring composition, therein referred to as a red photosensitive resin composition, comprising a mass ratio of red pigment to yellow pigment of 1.01/1.0. Kim teaches (Paragraphs [0023-0024]) that the color compositions therein disclosed results in “the color reappearance property [being] excellent the coloring power [being] improved and . . . and high brightness characteristic . . . and [a] lively picture quality.”
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Inabe to incorporate the teachings of Kim to comprise a mass ratio of yellow pigment to red pigment of 1.0/1.0 as well as a mass ratio of yellow pigment to red pigment of 1.1/1.0. Doing so would result in the coloring composition possessing improved characteristics, as understood by Kim. The MPEP states: “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” MPEP § 2144.05.

13.	Kim teaches (Paragraphs [0017-0022]) the curable compound including trimethylolpropane ethyleneoxy-modified tri(meth)acrylate. Kim teaches (Paragraph [0054]) said compound can improve strength.
14.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Inabe to incorporate the teachings of Kim to comprise trimethylolpropane ethyleneoxy-modified tri(meth)acrylate. Doing so would improve strength, as understood by Kim. 

15.	Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Inabe et al. (Japanese Patent Publication No. 2015-081932 A), hereinafter Inabe, and in further view of Kim et al. (Republic of Korea Patent Publication No. KR 2016-0103278 A, priority date: Feb 24, 2015), hereinafter Kim, and further in view of Kitamura et al. (Japanese Patent Publication No. JP 2012-155231 A), hereinafter Kitamura.
16.	Regarding Claims 15 and 23, Inabe in further view of Kim teaches all of the elements of the present claimed invention as set forth for Claim 14 above, however, fails to explicitly disclose that a structure comprising an oxygen-shielding film formed on the cured film.
17.	Kitamura teaches (Paragraph [0134) a structure comprising an oxygen-shielding film formed on a cured film from a coloring composition. Kitamura teaches (Paragraph [0134]) that an oxygen-shielding film prevents inhibition of the polymerization of the resin, therein an element of a coloring composition, by oxygen.
18.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Iwase to specify that a structure comprising an oxygen-shielding film formed on a cured film from a coloring composition, as disclosed by Kitamura, to prevent the inhibition of the polymerization of the resin, an element of a coloring composition, by oxygen.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
21.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        08/12/2022